AGERE SYSTEMS INC.
NON-EMPLOYEE DIRECTOR STOCK PLAN

As amended February 23, 2006

          SECTION 1. PURPOSES. The Agere Systems Inc. Non-Employee Director
Stock Plan (the “Plan”) is intended to promote the interests of Agere Systems
Inc. (the “Company”) and to enable the Company to attract and retain qualified
persons to serve as directors, to enhance the equity interest of directors in
the Company, and to solidify the common interests of its directors and
stockholders in enhancing the value of the Company’s common stock (“Shares”).
The Plan seeks to encourage the highest level of director performance by
providing directors with a proprietary interest in the Company’s performance and
progress. These purposes shall be achieved by the granting of options to
purchase Shares (“Options”), restricted Shares (“Restricted Stock”), and
restricted stock units (“Restricted Stock Units”) (collectively, “Awards”) to
members of the Board of Directors of the Company (the “Board”) who are not
employees of the Company (“Non-Employee Directors”). Under the Plan no Options
will be granted which are qualified as incentive stock options.

          SECTION 2. ADMINISTRATION OF THE PLAN. The Plan shall be administered
by the Compensation Committee (the “Committee”) of the Board. The Committee
shall, subject to the provisions of the Plan, have the power, in its absolute
discretion, to make discretionary grants of Options, Restricted Stock and
Restricted Stock Units to Non-Employee Directors in addition to or in lieu of
the automatic grants set forth in Sections 5(b) and 5(c) hereof, to set the
terms for any such discretionary grants, to construe the Plan, to determine all
questions hereunder, to adopt and amend such rules and regulations for the
administration of the Plan as may be determined by the Committee, and to make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. Decisions of the
Committee shall be final, conclusive and binding upon all persons, including the
Company and all Award holders (each a “Grantee”).

          SECTION 3. SHARES SUBJECT TO THE PLAN. The total number of Shares
which shall be available under the Plan from and after the Effective Date (as
defined in Section 13) shall be 500,000 in the aggregate, subject to adjustment
as provided in Section 9. The Company shall at all times reserve such number of
Shares as will be sufficient to satisfy the requirements of the Plan and
outstanding Awards. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued Shares, treasury Shares, Shares purchased in
the open market or otherwise or any combination thereof, as the Board or the
Treasurer of the Company may from time to time determine. The underlying Shares
with respect to the unexercised portion of any expired, terminated, forfeited or
canceled Award shall again be available for use under the Plan.

          SECTION 4. ELIGIBILITY. Only Non-Employee Directors are eligible to
receive Awards under the Plan.

          SECTION 5. TERMS OF OPTIONS. Unless otherwise determined by the
Committee, the following shall apply to Options granted under the Plan:

1

--------------------------------------------------------------------------------



AGERE SYSTEMS INC. NON-EMPLOYEE DIRECTOR STOCK PLAN

 

 

 

 

(a)

The per share purchase price of the Shares covered by an Option granted pursuant
to the Plan shall be 100% of the Fair Market Value of one Share on the day the
Option is granted. The Option price will be subject to adjustment in accordance
with the provisions of Section 9 hereof. For purposes of the Plan, the “Fair
Market Value” of a Share means the average of the highest and lowest reported
sales prices, regular way, of Shares in transactions reported on the New York
Stock Exchange on the date of determination of Fair Market Value, or if no sales
of Shares are reported on the New York Stock Exchange for that date, the
comparable average sales price for the last previous day for which sales were
reported on the New York Stock Exchange.

 

 

 

 

(b)

On the date that any person first becomes a Non-Employee Director, such person
shall automatically be granted on such date, without further action by the Board
or the Committee, an Option with respect to 10,000 Shares.

 

 

 

 

(c)

Each year, on December 1, or such other date as may be determined by the
Committee, each Non-Employee Director shall be automatically granted on such
date, without further action by the Board or the Committee, an Option to
purchase 10,000 Shares.

 

 

 

 

(d)

Each Option granted under subsection 5(b) or subsection 5(c) shall become
exercisable on the first anniversary of the date of grant.

 

 

 

 

(e)

The last day to exercise an Option shall be the day preceding the seventh
anniversary of the date of grant, after which time the Option shall expire.

 

 

 

 

(f)

Each Option shall be exercised in accordance with procedures established by the
Company accompanied by payment in full of the purchase price for the Shares
subject to the Option. Payment for such Shares may be made (as determined by the
Committee at the time of exercise) (i) in cash, (ii) by check, acceptable to the
Company, payable to the order of the Company in the amount of such purchase
price, (iii) by delivery to the Company of Shares having an aggregate Fair
Market Value equal to such purchase price, which shares shall have been held by
the Grantee for at least six months, (iv) by irrevocable instructions to a
broker to sell the Shares to be issued upon exercise of the Option and to
deliver promptly to the Company the amount of sale proceeds necessary to pay
such purchase price and any applicable withholding taxes, or (v) by any
combination of the methods of payment described in (i) through (iv) above.

 

 

 

 

(g)

A Grantee shall not have any of the rights of a stockholder with respect to the
Shares subject to an Option unless and until such Shares are issued to the
Grantee.

 

 

 

 

(h)

Unless otherwise determined by the Committee prior to the time of transfer, no
Option shall be transferable, except by will or the laws of descent and
distribution, and any Option may be exercised during the lifetime of the Grantee
only by him or her. No Option granted under the Plan shall be subject to
execution, attachment or other process.

-2-

--------------------------------------------------------------------------------



AGERE SYSTEMS INC. NON-EMPLOYEE DIRECTOR STOCK PLAN

          SECTION 6. RESTRICTED STOCK. Shares of Restricted Stock may be awarded
hereunder, for no cash consideration or for such minimum consideration as may be
required by applicable law, either alone or in addition to other Awards granted
under the Plan. Shares of Restricted Stock shall be awarded with the restriction
that the holder may not sell, transfer, pledge, or assign such Shares and with
such other restrictions as the Committee, in its sole discretion, may impose
(including, without limitation, any restriction on the right to vote such
Shares, and the right to receive any cash dividends). Such restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate. Any Shares of Restricted Stock
awarded hereunder may be evidenced in such manner as the Committee in its sole
discretion shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of a Restricted Stock Award, such
certificate shall be registered in the name of the Grantee, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award.

          SECTION 7. RESTRICTED STOCK UNITS. Restricted Stock Units may be
awarded hereunder. Awards of Restricted Stock Units shall be valued by reference
to a designated number of Shares, which value shall be paid to the Grantee by
delivery of Shares upon the lapse of such restrictions as the Committee, in its
sole discretion, may impose. Such restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate. Any Restricted Stock Units awarded hereunder may
be evidenced in such manner as the Committee in its sole discretion shall deem
appropriate. Restricted Stock Unit Awards may be issued for no cash
consideration or for such minimum consideration as may be required by applicable
law.

          SECTION 8. TERMINATION OF AWARDS.

          (a) In the event a Grantee ceases to be a member of the Board for any
reason other than death, (i) any portion of any Option granted to such Grantee,
which at the time of such cessation is then exercisable, shall remain
exercisable during the remainder of the term of the Option, (ii) any portion of
any Option which is not then exercisable shall terminate, and (iii) any portion
of any other Award which is not then vested shall be forfeited and terminate.

          (b) In the event that a Grantee ceases to be a member of the Board by
reason of his or her death, (i) each unexercised Option granted to such Grantee
shall immediately become exercisable and each outstanding, unexercised Option
granted to such Grantee may be exercised by the Grantee’s personal
representative, heir or legatee for the remainder of the term of the Option, and
(ii) any unvested portion of any other Award shall immediately become vested and
non-forfeitable.

          SECTION 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. In the event of
any merger, reorganization, consolidation, recapitalization, stock dividend,
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares, such adjustments and other
substitutions shall be made to the Plan and to Awards as the Committee in its
sole discretion deems equitable or appropriate, including without limitation
such adjustments in the aggregate number, class and kind of shares which may be
delivered under the Plan, in the number, class, kind and option or exercise
price of shares subject to

-3-

--------------------------------------------------------------------------------



AGERE SYSTEMS INC. NON-EMPLOYEE DIRECTOR STOCK PLAN

outstanding Awards (including, if the Committee deems appropriate, the
substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion, provided that the number of Shares or
other securities subject to any Award shall always be a whole number.

          SECTION 10. FURTHER CONDITIONS OF EXERCISE.

          (a) Unless prior to the vesting, exercise or transfer of an Award, as
applicable, the offer and sale of the Shares issuable upon such vesting,
exercise or transfer, as applicable, are the subject of an effective
registration statement filed with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and a
prospectus meeting the requirements of Section 10(a)(3) of the Securities Act
has been distributed to the Grantees, the Company shall be under no obligation
to honor any such vesting, exercise or transfer, as applicable, unless the
Committee determines otherwise in which case the notice of vesting, exercise or
transfer, as applicable, with respect to such Award shall be accompanied by a
representation or agreement of the Grantee to the Company to the effect that
such shares are being acquired for investment only and not with a view to the
resale or distribution thereof in violation of the Securities Act, or such other
documentation as may be required by the Company, unless, in the opinion of
counsel to the Company, such representation, agreement or documentation is not
necessary to comply with the Securities Act.

          (b) Anything in subsection (a) of this Section 10 to the contrary
notwithstanding, the Company shall not be obligated to issue or sell any Shares
until they have been listed on each securities exchange on which the Shares may
then be listed and until and unless, in the opinion of counsel to the Company,
the Company may issue such shares pursuant to a qualification or an effective
registration statement, or an exemption from registration, under such state and
federal laws, rules or regulations as such counsel may deem applicable. The
Company shall use reasonable efforts to effect such listing, qualification and
registration, as the case may be.

          SECTION 11. TERMINATION AND AMENDMENT OF PLAN. The Board may at any
time terminate the Plan or make such modification or amendment thereof as it
deems advisable; provided, however, that the Board may not, without approval by
a majority of the Shares present in person or by proxy and entitled to vote
thereon increase the maximum number of Shares available for use under the Plan.
Termination or any modification or amendment of the Plan shall not, without
consent of a Grantee, negatively affect his or her rights under an Award
previously granted to him or her.

          SECTION 12. CHANGE IN CONTROL. In the event of a Change in Control, as
defined below, all outstanding Options which are not then exercisable shall
become immediately exercisable. A “Change in Control” of the Company shall be
deemed to occur upon:

 

 

 

 

(a)

An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (an “Entity”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding

-4-

--------------------------------------------------------------------------------



AGERE SYSTEMS INC. NON-EMPLOYEE DIRECTOR STOCK PLAN

 

 

 

 

 

Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (2)
any acquisition by the Company, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (4) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection (c) of
this Section 12; or

 

 

 

 

(b)

A change in the composition of the Board during any two year period such that
the individuals who, as of the beginning of such two year period, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this definition, any individual who becomes a
member of the Board subsequent to the beginning of the two year period, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with a solicitation subject to Rule 14a-12(c) of Regulation 14A
promulgated under the Exchange Act or other actual or threatened solicitation of
proxies or consents by or on behalf of an Entity other than the Board shall not
be so considered as a member of the Incumbent Board; or

 

 

 

 

(c)

The approval by the stockholders of the Company of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”) or, if consummation of
such Corporate Transaction is subject, at the time of such approval by
stockholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding however, such a Corporate Transaction pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 50% of the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation or other Person which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries (a “Parent Company”)) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding

-5-

--------------------------------------------------------------------------------



AGERE SYSTEMS INC. NON-EMPLOYEE DIRECTOR STOCK PLAN

 

 

 

 

 

Company Common Stock and Outstanding Company Voting Securities, (B) no Entity
(other than the Company, any employee benefit plan (or related trust) of the
Company, such corporation resulting from such Corporate Transaction or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, such Parent Company) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will immediately after the consummation of the Corporate Transaction
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction (or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, of the Parent Company); or

 

 

 

 

(d)

The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

          SECTION 13. EFFECTIVE DATE; TERM OF PLAN. The Plan originally became
effective as of March 26, 2001 (the “Effective Date”). For purposes of computing
compliance with the limit on Shares available under the Plan in Section 3,
appropriate adjustments shall be made to Options granted on or before May 27,
2005, to reflect the Company’s 1-for-10 reverse stock split on May 27, 2005. The
Plan shall expire when Shares are no longer available for the grant, exercise or
settlement of Awards, unless the Board terminates the Plan earlier.

-6-

--------------------------------------------------------------------------------